DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 9 and 18, it is unclear how a controller is “configured” to estimate a moisture content of wetted laundry.  Does this require a moisture sensor or detector?  Or is this based on calculated data or other sensed data?  Merely reciting the controller being “configured” to perform such estimated moisture content fails to particularly point out and distinctly claim what structural configuration performs such function, and may potentially raise questions of how the controller is enabled to perform such function.  Clarification and correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20007/0294838 to CROXTON in view of EP 2977497 to ELECTROLUX.
Regarding claim 1, CROXTON discloses a laundry treating appliance (20), comprising:
a drum (24) at least partially defining a treating chamber for receiving a laundry load for treatment according to a cycle of operation and rotatable about an axis of rotation;
a liquid supply system (implicit, see filling with water during washing and rinsing phases at least in ¶ [0015]) fluidly coupled with the treating chamber for supplying liquid to the laundry load to wet the laundry load according to at least one of a wash phase or a rinse phase of a selected cycle of operation;
a motor (28) operably coupled with the drum and configured to rotate the drum according to the cycle of operation; and
a controller (36/50) operably coupled to the motor and configured to control the motor to rotate the drum (see ¶ [0016] & [0018]), the controller configured to:
determine a magnitude of imbalance of a wetted laundry load based on based on at least one characteristic of the motor as output from the motor or a sensor operably coupled thereto (see ¶ [0019], note output of motor used to indicate load imbalance);
provide the magnitude of imbalance as input into an algorithm, that provides an output indicative of a first extraction speed to the algorithm based on the input (see calculation/determination of imbalance magnitude and adjusting spin speed accordingly in ¶ [0020]-[0025]); and
control the motor to rotate the drum at the first extraction speed to extract at least a portion of the liquid carried by the wetted laundry load 
CROXTON teaches routine controller calculations which manifestly include algorithms, such being well understood in the art.  CROXTON does not disclose details of the algorithm calculations using imbalance magnitude to determine the spin extraction speeds, particularly the algorithm comprising at least one non-linear polynomial function.  However, the use of various algorithms including non-linear polynomial functions is old and known in the art.  For instance, ELECTROLUX teaches an art-related laundry machine spinning method for determining spin speed based on an unbalanced mass using different algorithms including non-linear polynomial function (see ELECTROLUX at ¶ [0012]-[0016]).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to calculate the spin speed in the method of CROXTON with known algorithms, such as the non-linear polynomial function as taught in ELECTROLUX, to yield the same and predictable results of adjusting spin speed based on determined imbalanced mass magnitude.
Regarding claim 4, ELECTOLUX further discloses wherein the algorithm provides a unique output indicative of a unique first extraction speed for each unique input (note ¶ [0053] of ELECTROLUX which calculates a unique maximum rotating speed based on the unique unbalance mass).
Regarding claim 5, CROXTON and ELECTROLUX further disclose wherein the algorithm comprises the at least one non-linear polynomial function, which defines a first non-linear polynomial function and a second function, different than the first non-linear polynomial function, wherein the controller is configured to:
when the magnitude of imbalance satisfies a first threshold, provide the magnitude of imbalance as input to the first non-linear polynomial function, which provides an output indicative of the first extraction speed; and
when the magnitude of imbalance satisfies a second threshold, provide the magnitude of imbalance as input to the second function, which provides an output indicative of the first extraction speed (further note, based on the combination above, the repetitive determination of the extraction speed of CROXTON and the use of plural different functions in ELECTROLUX).
Regarding claim 6, ELECTROLUX further discloses wherein the second function is one of a linear function or a non-linear polynomial function (note the use of both non-linear polynomial functions and linear functions in ELECTROLUX).
Regarding claim 7, CROXTON and ELECTROLUX further disclose wherein the algorithm further comprises a third function, different than the first non-linear polynomial function and the second function, and wherein the controller is configured to provide the magnitude of imbalance as input to the third function when the magnitude of imbalance satisfies a third threshold, wherein the third function provides an output indicative of the first extraction speed (note above the repetitive determination of the extraction speed of CROXTON and the use of plural different functions in ELECTROLUX),
Regarding claim 9, CROXTON and ELECTROLUX further disclose wherein the controller is further configured to estimate a moisture content of the wetted laundry load to define an estimated remaining moisture content and further configured to rotate the drum at the first extraction speed until a threshold of the estimated remaining moisture content of the wetted laundry load is satisfied (manifestly, the operations of a spin .

Claims 2-3, 8, and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CROXTON in view of ELECTROLUX, as applied above, and further in view of US 2017/0145619 to FUGAL et al. (“FUGAL”).
Regarding claim 2, CROXTON further discloses wherein the controller is configured to determine, during a rotating of the drum at the first extraction speed, a power output of the motor (note the controller continuing to determine power output of the motor from ¶ [0020] during operations in ¶ [0021]-[0025] to continually determine and adjust extraction speed to calculated set extraction speeds as necessary).
Regarding claim 3, CROXTON further discloses wherein the controller is configured to rotate the drum at a second extraction speed, greater than the first extraction speed, when the power output of the motor is less than a predetermined power limit of the motor (note ¶ [0022]-[0023] where plural extraction speeds are disclosed based on power output magnitude).
CROXTON and ELECTROLUX, supra, disclose the claimed invention determining a magnitude of imbalance and determining an extraction speed based on the magnitude of imbalance, as well as CROXTON determining motor phase angle using voltage and current in the process.  While CROXTON does not expressly disclose the use of motor power to determine an extraction speed, various different types of motor variables are known in the art for such purposes including motor power.  For 
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to calculate the spin speed in the method of CROXTON with known motor variable calculations such as motor power taught in FUGAL, to yield the same and predictable results of adjusting spin speed based on determined imbalanced mass magnitude.
Regarding claim 10, CROXTON and ELECTROLUX, supra, disclose the claimed invention including using magnitude of imbalance via the controller.  However, neither expressly discloses a sensor for providing the output to the controller.  FUGAL teaches that it is known to use imbalance sensors in such fashion (see sensors 92,94 in ¶ [0046] and Fig. 1).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the configuration in the combination of CROXTON and ELECTROLUX above with an imbalance sensor as taught in FUGAL to yield the same and predictable results of determining a magnitude of imbalance via a laundry treating appliance controller.
Regarding claims 8 and 17, CROXTON and ELECTROLUX, supra, disclose the claimed invention including using magnitude of imbalance via the controller.  However, neither expressly discloses a moisture sensor for determining and monitoring moisture content to the controller to achieve a desired dryness state.  FUGAL teaches that it is 
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the configuration in the combination of CROXTON and ELECTROLUX above with a moisture sensor as taught in FUGAL to yield the same and predictable results of determining a moisture content of a laundry load via a laundry treating appliance controller.
Regarding claims 11-16 and 18, see previously rejected claims 2-7 and 9 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711